Title: To Benjamin Franklin from Benjamin Franklin Bache, 15 November 1782
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Dear Grand PapaGeneva 15 9ber 1782
I wrote this pacquet as soon as possible Because My Cousin told me that there was an opportunity of sending them and as Mama Desires it all in english I wrote them with much of dificulty by that means I hope to make some Progress in the english language.
I hope you have received the picture and the letter I sent you.
I shoud be very happy if I had my parents with me but for only that I am quite unhappy, My life is uniforme, I get up at half after 7, I brekfast to 8, from 8 to 11 I am in class at 11 I have a Latin Lesson to 12, from 12 to 1 I Dine and learn By heart a Lesson that our Regent gives’us, from 1 to 3 I go to class, from 3 to 5 I do a task luncheon and do a theme, from 5 to 6 I have an’other latin Lesson from 6 to 7 I translate Joseph andrews and write my Journal from 7 I do my Drawing lesson to 8, and, then, I sup and go to bed. That is the work I do the Monday the tuesday and friday; the Wednesday and Saturday I have no drawing master almost every thursday and Sunday I go too Me [Mme] Cramer’s if I don’t go, the thursday I arrainge my things write my Journal, and translate.
I am My Dear Grand Papa Your most Dutiful and affectionate Son
B. Franklin B.

Johonnot presents his respects to you and desires yo would send his letters

Mr Cramer de Lon the son presents also his respects to you.

 
Addressed: To / Doctor Franklin / a Passy
